                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

BOSTON LEON JOHNSON                                                                  PLAINTIFF

V.                                                                  NO. 4:18-CV-41-DMB-JMV

MERITOR, INC., et al.                                                            DEFENDANTS


                                            ORDER

       On May 17, 2019, Meritor, Inc., Rockwell Automation, Inc., and The Boeing Company

(collectively, “Meritor Defendants”) filed a joint motion to dismiss “with prejudice all of

Plaintiff’s claims that have been asserted in this action, or that could have been asserted in this

action, against [the Meritor Defendants] only.” Doc. #73. It appears all claims asserted against

all defendants have been dismissed by stipulation. See Doc. #81. Accordingly, the motion to

dismiss [73] is DENIED as moot. This case is CLOSED.

        SO ORDERED, this 2nd day of December, 2019.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE
